PER CURIAM:
John A. Jenkins and Julia D. Jenkins appeal the district court’s order granting the Appellees’ motion for summary judgment in their civil action alleging constitutional violations under 42 U.S.C. §§ 1981, 1983, 2000d, in regard to the use and rehabilitation of their property after flooding. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jenkins v. Baumgardner, No. CA-03-53-4-H (E.D.N.C. Oct. 20, 2004). We grant the Appellees’ unopposed motion to submit appeal for decision on the briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED